Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2022 has been considered by the examiner.

Drawings
Five sheets for formal drawings were filed October 29, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al. (US 2013/0136408 A1).
Regarding claim 1, Bookbinder discloses an optical fiber (Fig. 1; see Table 2, Ex-14) comprising a central core region (1) having an outer radius r1 of 3 µm to 7 µm (r1  = 5.68), a maximum refractive index of 0.25% to 0.5% (0.40 %) and an alpha profile of 1 to 20 (2); and a cladding region comprising a first inner cladding region (2) surrounding the central core having a refractive index of -0.25% to 0.05% (0.00) and a radius of r2 of 6 µm to 15 µm (r2  = 8.52), a second inner cladding region (3) surrounding the first inner cladding region having a refractive index of -0.1% to 0.2% (portion of 3 adjacent to first inner cladding 2 decreases from 0 and is thus within the claimed range) and a radius of r3 of 7 µm to 15 µm (r3  = 14.2), and an outer cladding region (4) surrounding the second inner cladding region having a refractive index between -0.05% to 0.1% (0.00), wherein the optical fiber exhibits a cable cutoff of less than 1260 nm (1192 nm), a mode field diameter at 1310 nm of greater than 8.2 microns (9.10) and a chromatic dispersion slope at 1310 nm of less than or equal to 0.083 ps/nm2/km (0.071).
Regarding claim 3, Bookbinder discloses the maximum refractive index of the central core to be 0.3% to 0.45% (0.40 %) in Table 2.
Regarding claim 4, Bookbinder discloses the refractive index of the first inner cladding region to be 0 to -0.2% (0.00) in Table 2.
Regarding claim 5, Bookbinder discloses the radius of the first inner cladding region to be 6 µm to 12 µm (8.52) in Table 2.
Regarding claims 7 and 8, Bookbinder further discloses a zero dispersion wavelength between 1300 nm and 1324 nm (1317 nm) in Table 2.  
Regarding claim 10, Bookbinder discloses a mode field diameter at 1310 nm of greater than 8.5 microns (9.10) in Table 2.
Regarding claim 12, Bookbinder discloses a chromatic dispersion at 1310 nm of greater than -7 ps/nm/km (-0.05) in Table 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2013/0136408 A1).
Regarding claims 2, 6, 16 and 18, Bookbinder further discloses zero dispersion wavelength between 1300 nm and 1324 nm (1317 nm) in Table 2.  Bookbinder teaches the claimed invention except for specifically stating the core radius and the second inner cladding refractive index.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed values, since the fiber of Bookbinder still achieves the desired properties of cable cutoff, mode field diameter, zero dispersion wavelength and chromatic dispersion slope as claimed, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Bookbinder teaches the claimed invention except for specifically stating the attenuation.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed attenuation for the purpose of reducing the loss, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 11 and 20, Bookbinder teaches the claimed invention except for specifically stating the chromatic dispersion slope.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed chromatic dispersion slope for the purpose of reducing the loss, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 13 and 14, Bookbinder teaches the claimed invention except for specifically stating the chromatic dispersion at 1380 nm and 1260 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed chromatic dispersion for the purpose of reducing the loss for desired wavelengths, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Bookbinder teaches the claimed invention except for specifically stating the bend loss.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed bend loss for the purpose of transmitting a higher quality optical signal, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Bookbinder discloses a mode field diameter at 1310 nm of greater than 8.6 microns (9.10) in Table 2.
Regarding claim 19, Bookbinder further discloses a zero dispersion wavelength less than 1390 nm (1317 nm) in Table 2.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 11, 2022